NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan A. Wolfe on 09/27/2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
(Amended) A method of removing a blockage in a solids injection lance under normal operating conditions of a direct smelting vessel containing a bath of molten metal and slag, wherein the solids injection lance extends into the direct smelting vessel and has an outlet end that is submerged in the molten metal and slag and has a single inlet coupled to a section of supply line that conveys carrier gas and solid feed material to the solids injection lance, the section of supply line is upstream and co-axial with the solids injection lance, the method comprising the following sequential steps:
(a) depressurising the solids injection lance and the supply line section upstream of the blockage; 
(b) advancing a blockage-removing tool through the supply line section and through the solids injection lance to an upstream side of the blockage; (c) re-pressurising the solids injection lance and the supply line section to create elevated gas pressure conditions; and 
(d) operating the tool to remove the blockage, wherein the tool is operated in reciprocal movement co-axially within the solids injection lance such that solid feed material and carrier gas are able to flow through the solids injection lance and into the direct smelting vessel, [[and]] while maintaining the elevated gas pressure conditions in the solids injections lance and upstream of the blockage; wherein the elevated gas pressure conditions are provided by ceasing supply of the carrier gas and then supplying a pressurised purge gas to the solids injection lance upstream of the blockage such that, upon removal of the blockage, the purge gas flows 
(e) retracting the tool from the solids injection lance and the supply line section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims. The instant examiner’s amendment are made to further clarify the amended claims.
The claims as amended now recite:
A method of removing a blockage in a solids injection lance under normal operating conditions of a direct smelting vessel containing a bath of molten metal and slag, wherein the solids injection lance extends into the direct smelting vessel and has an outlet end that is submerged in the molten metal and slag and has a single inlet coupled to a section of supply line that conveys carrier gas and solid feed material to the solids injection lance, the section of supply line is upstream and co-axial with the solids injection lance, the method comprising the following sequential steps:
(a) depressurising the solids injection lance and the supply line section upstream of the blockage; 
(b) advancing a blockage-removing tool through the supply line section and through the solids injection lance to an upstream side of the blockage; (c) re-pressurising the solids injection lance and the supply line section to create elevated gas pressure conditions; and 

(e) retracting the tool from the solids injection lance and the supply line section.
The documents cited and applied in the previous Office actions are considered to be the closest prior art with respect to the amended claims. Newly discovered documents cited on the attached PTO 892 are cited to show the state of the art with respect to direct smelting and injection lances and method for removing and preventing blockages.
After consideration of the amended claims and the teaching of the prior art it is concluded that the prior art taken alone or in combination fails to teach or fairly suggest a method comprising the steps recited by the amended claims. Specifically the prior art fails to teach or fairly suggest the combination of steps (a)-(e) recited by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711